As filed with the U.S. Securities and Exchange Commission on November 22, 2010 File No. 333-111986 File No. 811-21475 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ☒ Pre-Effective Amendment No. ☐ Post-Effective Amendment No. 36 ☒ And/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ☒ Amendment No. 36 ☒ RBC FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 100 South Fifth Street, Suite 2300 Minneapolis, MN 55402 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (612) 313-1341 Lee Greenhalgh, Esq. RBC Plaza 60 South Sixth Street Minneapolis, MN 55402 (612) 313-1341 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): ☐ immediately upon filing pursuant to paragraph (b) of Rule 485 ☒ on November 23, 2010 pursuant to paragraph (b) of Rule 485 ☐ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 ☐ on [ ] pursuant to paragraph (a)(1) of Rule 485 ☐ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 ☐ on [ ] pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ☒ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY COMMENT This Post-Effective Amendment No. 36 to the Registration Statement of RBC Funds Trust (the Trust) incorporates by reference Parts A, B and C contained in Post-Effective Amendment No. 35 to the Registration Statement of the Trust filed with the Securities and Exchange Commission on September 20, 2010. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (Securities Act) and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 36 to this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Minneapolis, and State of Minnesota, on the 22nd day of November, 2010. RBC FUNDS TRUST By: /s/ Erik Preus Erik Preus President Pursuant to the requirements of the Securities Act, this registration statement has been signed below by the following persons in the capacities and on the date(s) indicated. /s/ Erik Preus Date: November 22, 2010 Erik Preus President /s/ Kathleen A. Hegna Date: November 22, 2010 Kathleen A. Hegna Chief Financial Officer Trustees * * T. Geron Bell Lucy Hancock Bode * * Leslie H. Garner, Jr. Ronald James * * Erik R. Preus John A. MacDonald * * H. David Rybolt James R. Seward * William B. Taylor *By: /s/Erik R. Preus Date: November 22, 2010 Erik R. Preus, attorney-in-fact
